DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In reference to claim 1, the claim defines the groups R5 and R6 twice with different definitions. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2017/0271610) (Takahashi).

In reference to claims 1-4, 6-10 and 13, Takahashi teaches a light emitting element included in a display device [0001] comprising an anode, a cathode, a light emitting layer including an organic compound 431, an organic compound 432 and a guest material 433 wherein the first organic 


    PNG
    media_image1.png
    515
    188
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    334
    328
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    489
    448
    media_image3.png
    Greyscale


Given that Takahashi discloses the  device that encompasses the presently claimed composition and device, including wherein the device includes an anode, a cathode and a light emitting layer wherein the light emitting layer includes a hole transport compound of P3Dic or BP3Dic and an electron transport compound of 4,6mTpPTPm, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, to use this device configuration, which is both disclosed by Takahashi and encompassed within the scope of the present claims and thereby arrive at the claimed invention. 

For Claim 1: The materials for the emission layer read on the composition comprising a compound of Chemical Formula 1 wherein R1 to R6 are each hydrogen, L1 is a phenylene, Z1 is CH, Z2 and Z3 are each N, Ar2 is H, Ar1 is a C 24 aryl group and a compound of Chemical Formula 2 wherein R5 to R10 are each hydrogen, L5 to L6 are each a single bond and Ar4, Ar5 and Ar6 are each phenyl or biphenyl. 
For Claim 2:  Reads on wherein Ar1 and Ar2 are a combination of phenyl group and a triphenylene group. 
For Claim 3: Reads on wherein L1 is phenylene. 
For Claim 4: Reads on wherein L1 is a phenylene. 
For Claim 6: Reads on wherein Ar4 to Ar6 are each phenyl or biphenyl. 
For Claim 7: Reads on compound B-1.
For Claim 8: The guest reads on a dopant. 
For Claim 9: Reads on a device with an anode and a cathode and an organic layer.
For Claim 10: Reads on wherein the organic layer includes a light emitting layer. 
For Claim 13: Reads on a display device.

In reference to claims 11 and 12, Takahashi teaches the device as described above for claim 10. Takahashi teaches in several points that the compounds 431 and 432 for a host material for a guest material that is a light emitting material ([0102]-[0106]; [0123] [0124]) etc.). Takahashi describes alternative embodiments that comprise a phosphorescent doped layers using the same host materials as 431 and  432 (See [0309]-[0315]) and describes several materials that are phosphorescent dopants that include red dopant materials, such as organometallic iridium complexes having a pyrazine skeleton in order to prepare a stacked emission material to provide multicolored or white light ([0299]-[0300]). Takahashi teaches the device comprising the instantly claimed composition including a phosphorescent dopant and wherein the composition is a red light emitting material. Takahashi does not discreetly exemplify an exemplary device with the claimed configuration, however the ordinarily skilled artisan would have selected red . 

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2017/0271610) (Takahashi) and further in view of Lee et al (US 2015/0349269) (Lee).

In reference to claims 1-4, 6-10 and 13, Takahashi teaches a light emitting element included in a display device (Takahashi [0001]) comprising an anode, a cathode, a light emitting layer including an organic compound 431, an organic compound 432 and a guest material 433 wherein the first organic compound 431 and the second organic compound 432 are a compound having a function of transporting holes and a compound having a property of transporting electrons to form an exciplex (Takahashi [0089]-[0099]) for example wherein the hole transport compound is P3Dic (Takahashi [0189]; p 75) .


    PNG
    media_image2.png
    334
    328
    media_image2.png
    Greyscale




Takahashi does not expressly teach that the electron transport compound is generally a compound of Chemical Formula 1. Takahashi does teach that the electron compound is preferably a pi electron deficient heteroaromatic ring skeleton including a diazine or a triazine skeleton (Takahashi [0172]) and exemplifies a compound 4,6mTpP2Pm (Takahashi [0192]; p 68) that is within the scope of the Chemical Formula 1 and further teaches that it is not limited to such compounds and can be any other material as long as their electron-transport properties are more excellent than their hole-transport properties (Takahashi [0191]).

With respect to the difference, Lee teaches a compound of chemical formula 1 for use in an organic optoelectronic device as a component of a display device (Lee abstract. [0011]) that easily accepts electrons when an electric field is applied (Lee [0051]] for example a compound 1 as shown below (Lee 0066]) as useful as a host material (Lee [0075]). Lee further teaches that the compound leads to an organic optoelectronic device with high efficiency and long life-span (Lee [0008]; [0022]; [0052]; [0185]-[0189])


    PNG
    media_image4.png
    231
    328
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    176
    265
    media_image5.png
    Greyscale

In light of the motivation of using the electron transporting host material of Lee as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the electron transport host material of Lee as the electron transport host material of Takahashi as described by Lee in order to provide a device with high efficiency and long life span and thereby arrive at the claimed invention. 

For Claim 1: The materials for the emission layer read on the composition comprising a compound of Chemical Formula 1 wherein R1 to R6 are each hydrogen, L1 is a direct bond, Z1 , Z2 and Z3 are each N, Ar1 and Ar2 are each phenyl and a compound of Chemical Formula 2 wherein R5 to R10 are each hydrogen, L5 to L6 are each a single bond and Ar$, Ar5 and Ar6 are each phenyl or biphenyl. 
For Claim 2:  Reads on wherein Ar1 and Ar2 are phenyl. 
For Claim 3: Reads on wherein L1 is single bond. 
For Claim 4: Reads on wherein L1 is a single bond. 
For Claim 5: Reads on compound A-1.
For Claim 6: Reads on wherein Ar4 to Ar6 are each phenyl or biphenyl. 
For Claim 7: Reads on compound B-1.
For Claim 8: The guest reads on a dopant. 
For Claim 9: Reads on a device with an anode and a cathode and an organic layer.
For Claim 10: Reads on wherein the organic layer includes a light emitting layer. 
For Claim 13: Reads on a display device.

In reference to claims 11 and 12, Takahashi teaches the device as described above for claim 10. Takahashi teaches in several points that the compounds 431 and 432 for a host material for a guest material that is a light emitting material ([0102]-[0106]; [0123] [0124]) etc.). Takahashi describes alternative embodiments that comprise a phosphorescent doped layers using the same host materials as 431 and  432 (See [0309]-[0315]) and describes several materials that are phosphorescent dopants that include red dopant materials, such as organometallic iridium complexes having a pyrazine skeleton in order to prepare a stacked emission material to provide multicolored or white light ([0299]-[0300]). Takahashi teaches the device comprising the instantly claimed composition including a phosphorescent dopant and wherein the composition is a red light emitting material. Takahashi does not discreetly exemplify an exemplary device with the claimed configuration, however the ordinarily skilled artisan would have selected red phosphorescent materials as taught by Takahashi as an obvious selection from among the disclosed emitting materials and device configurations as taught by Takahshi and thereby arrived at the instantly claimed composition in order to prepare a device with multicolor light or white light. 
Cited Prior Art 
Zheng et al (US 20150349268) is listed in the office action but is not relied upon in the instant rejections. Zheng is considered to be material to the patentability of the instant claims as it teaches materials of the instantly claimed compositions. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean M DeGuire/Examiner, Art Unit 1786